DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous Office Action, sent 12/15/20, is withdrawn because it addressed the un-elected group.  This Office Action is to replace previous Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11-15, 17-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yeom et al. (US 2013/0049592) and Matsumaru et al. (US 2008/0242086).
 	With respect to claim 11, Yeom describes an etching method comprising: providing a substrate on an electrode part 30 (substrate support/lower electrode); supplying a radio-frequency (RF) power to generate plasma from a gas during an ON-
 Unlike claimed invention, Yeom doesn’t describe a power supply connected to the substrate support generating a positive and negative DC voltage.  However, such a power supply connected to a substrate support and generate a positive or negative DC voltage is a known feature as shown here by Komatsu.  He describes a power supply is electrically connected to the substrate and generates either a positive or negative voltage (abs.; paragraph 33, 46, 50).  It would have been obvious for one skill in the art before the effective filing date of the invention to use such power supply because using known element without changes in their respective functions, in this case a power supply connected to a substrate support and generating negative or positive voltage, would provide necessary power supply to generate a positive or negative voltage to the substrate support with expected results.
 	With respect to claims 12-15, 17 Matsumaru further describes a gas exhaust unit connected to the chamber (fig. 1).   Even though Yeom is silent about the controller is configure to discharge a gas from the etching chamber after etching process, which would include stopping the supplying of the RF power and the DC voltage.  Given the apparatus features shown by Yeom and Matsumaru that control the removing of gases, Ex parte Masham, 2 USPQ2d 1647 (1987).
 	With respect to claim 18, a controller would be able to intermittently control the RF power source to supply a pulses of power in generating plasma because Yeom teaches that using a pulsed plasma generator and pulsed RF power (paragraphs 7, 20, 34, 39).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
 	With respect claims 19, 20 a controller would be able to intermittently control the a power supply to supply pulses of positive and negative DC voltage because Yeom suggests the suppling of the negative and positive DC voltage including applying pulses to the bias electrode with the negative and positive DC voltage are repeatedly applied to the bias electrode (paragraphs 28, 33).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeom and Matsumaru as applied to claim 11 above, and further in view of Donnelly et al. (US 2011/0139748).
 	With respect to claim 16, Yeom doesn’t describe the apparatus includes a measuring device to measure electron densities.  However, such feature is known and used by one skill in the art as shown here by Donnelly (paragraphs 93, 95).  It would have been obvious for one skill in the art before the effective filing date of the invention to use any known feature including an electron densities measurement by Donnelly, because using known feature without changes in their respective functions, in this case measuring electron densities with a measurement, would provide an apparatus with expected results.  With respect to the method limitations of using the measured electron densities in connection with the controller, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  The apparatus would be capable of performing the steps of claim 16.

Election/Restrictions
Applicant's election with traverse of method claims in the reply filed on 12/3/20 is acknowledged.  The traversal is on the ground(s) that the apparatus cites a RF power to .  This is not found persuasive because it describes an intended use of the apparatus and this doesn’t traverse the reason cited in the restriction that the apparatus, with the RF power, can be used in another and materially different process wherein no plasma is generated.  Even if the RF power is being used to generate a plasma, the apparatus can be used in another and materially different process such as depositing a material or cleaning a chamber.  Furthermore, the listed inventions would present a serious and/or examination burden if restriction were not required because the method and the apparatus have different patentability determinations; therefore, they require separate searches and considerations.
The requirement is still deemed proper and is therefore made FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/16/2021